DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 04/27/2022. As directed by the amendment: claims 1-16 have been cancelled and claims 17-30 have been added.  Thus, claims 17-30 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 04/27/2022, with respect to the drawing objections of lack of reference signs mentioned in the description have been fully considered and are persuasive. The applicant’s amendments to the claims to include the missing reference signs in the submitted drawings overcomes this objection.  The 37 CFR 1.84(p)(5) drawing objection has been withdrawn. 
Applicant's arguments, see page 6, filed 04/27/2022, with respect to the drawing objection under 37 CFR 1.83(a) have been fully considered but they are not persuasive. The applicant does not address this objection within their response to arguments. They have not shown the features mentioned “the first layer of insulation jacket and second layer of insulation jacket” in their drawings, nor cancelled these from the claims. Thus, the drawing objection will be maintained, see drawing objections below.
Applicant’s arguments, see page 7, filed 04/27/2022, with respect to objection to the specification have been fully considered and are persuasive. The addition of the reference numerals to the specification overcomes the objection. The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 7, filed 04/27/2022, with respect to the claim objections have been fully considered and are persuasive. The cancellation of claim 6 overcomes the claim objection.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 04/27/2022, with respect to the rejections of claims 1-3 and 4-10 under USC 102(a)(1) and USC 103 in view of Bowman (US 20150289879) have been fully considered and are persuasive. The cancelation of claims 1-10 overcomes the rejection. Therefore, the rejection has been withdrawn. The applicant has submitted new claims 17-30 stating that the prior art of record fails to teach or suggest a coil detachment system that comprises, inter alia, a pusher, a thread, an implant configured to detachably secure the pusher using the thread, a heater coil configured to melt the thread to separate the implant from the pusher, and lead wires coupled to the heater coil, wherein the heater coil comprises a pinched section, the pinched section configured to heat a distal end of the heater coil, and wherein the pinched section is configured to distribute tensile forces on the lead wires to help eliminate an occurrence of damage to the leads during use. The examiner disagrees, as Bowman does disclose these elements.  Therefore claims 17-30 are rejected made in view of Bowman (US 20150289879). See claim 17 below for specific details on rejection.
Drawings
The drawings were received on 04/27/2022.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the insulation jacket comprises a first layer” and “wherein the insulation jacket further comprises a second layer” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US 20150289879), herein referenced to as “Bowman”.
In regards to claims 17 and 24, Bowman discloses: a coil detachment system (see Figs. 19-26F, [0147]), comprising: a pusher 700 (see Figs. 19-26F, [0147]); a thread 717 (see Fig. 26F, [0157]); an implant the implant (microcoil) (see Figs. 19-26F, [0157]) configured to detachably secure to the pusher using the thread 717 (see [0157], which is severed via heat to release the implant); a heater coil 704 (see Figs. 19-26F, [0147]) configured to melt the thread (see [0157], severed via heat) to separate the implant from the pusher (see [0157], to release the implant); and lead wires 706 and 708 (see Figs. 19-26F, [0153]) coupled to the heater coil 704; wherein the heater coil 704 comprises a pinched section/smaller diameter section 705 (see Figs. 19-26F, [0151]), the pinched section/the smaller diameter section 705 being configured to heat a distal end 704B (see Figs. 19-26F, [0151]) of the heater coil 704 (see [0151], heat is generated here to sever the implant link, i.e. the tether); and wherein the pinched section/heater coil is configured to distribute tensile forces on the lead wires to help eliminate an occurrence of damage to the leads during use.
The language, " wherein the pinched section/heater coil is configured to distribute tensile forces on the lead wires to help eliminate an occurrence of damage to the leads during use," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bowman meets the structural limitations of the claim, and the pinched section of the heater coil with its coaxially connected lead wires distributes tensile forces from the wires to the coils as well, especially in regards to proximal pushing forces from a user navigating the device with a pusher, this is aided by the over-sleeve that holds all these elements together, (see [0152]). 
In regards to claims 18 and 25, Bowman discloses: the system of claim 17 and claim 24, respectively, see 102 rejection above. Bowman further discloses: wherein the pinched section/smaller diameter 705 section is located along a longitudinal middle (see Fig. 19, 705 is between the proximal and distal ends of the heater coil 704, therefore is along a longitudinal middle) of the heater coil 704.
In regards to claims 19 and 26, Bowman discloses: the system of claim 17 and claim 24, respectively, see 102 rejection above. Bowman further discloses: wherein the implant the implant (microcoil) comprises a coil microcoil (see [0157]) configured to be used in a cerebral neurovascular space (see [0003], intercranial aneurysms).
In regards to claims 20 and 27, Bowman discloses: the system of claim 17 and claim 24, respectively, see 102 rejection above. Bowman further discloses: wherein thread 717 comprises a stretch resistance (SR) thread (see [0011], tether joins implant to the pusher, but also imparts stretch resistance).
In regards to claims 21 and 28, Bowman discloses: the system of claim 17 and claim 24, respectively, see 102 rejection above. Bowman further discloses: wherein an insulation jacket 701 (See Figs. 19-20, [0152], 701 is made of PET) is shrunk (see [0108], discloses that PET is a plastic shrink tube) over the heater coil 704.  
In regards to claims 22 and 29, Bowman discloses: the system of claim 21 and claim 28, respectively, see 102 rejection above. Bowman further discloses: wherein an insulation jacket 701 comprises a first layer 701 (701 is a first layer).
In regards to claims 23 and 30, Bowman discloses: the system of claim 22 and claim 29, respectively, see 102 rejection above. Bowman further discloses: wherein the insulation jacket 701 further comprises a second layer 702 (see Fig. 19, [0152]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
-4-  Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771